Title: To James Madison from Philip DePeyster, 15 January 1806 (Abstract)
From: DePeyster, Philip
To: Madison, James


                    § From Philip DePeyster. 15 January 1806, New York. “The Petition of Philip DePeyster Respectfully Sheweth that he is a Native & Resident of the City of New York and about to Establish himself in the Mercantile line at Curacao and understanding that the Commercial Interests of the United States have Suffered in Some degree for want of an Agent there.
                    “Your Petitioner therefore Requests to be Appointed Consul for the United States for that Island in which Situation he will Endeavour to render his services Acceptable to the Government & Honorable to himself.”
                